Citation Nr: 1714581	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from July 2001 to July 2005, and with the United States Army from November 2005 to May 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was remanded in May 2015 for additional development and has now been returned to the Board for further adjudication.

Although the Veteran requested a Board hearing when she filed her formal appeal and such a hearing was scheduled, the Veteran cancelled her scheduled August 2013 hearing and did not request to be rescheduled.  Accordingly, the Board proceeded to adjudicate her appeal.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's GERD is secondary to nonsteroidal anti-inflammatory drugs (NSAIDs) used to treat her service-connected disabilities.


CONCLUSION OF LAW

The criteria for secondary service connection for GERD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of her service connection claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of her claim is not necessary.

II. Evidentiary Principles

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's claim.


III. Secondary Service Connection for GERD

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that although it appears that the Veteran may no longer have GERD, there is strong evidence that she did have GERD during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Specifically, the Veteran was first diagnosed with GERD in November 2007 when she was treated for chest pain and feeling acidic.  She was assessed GERD and prescribed omeprazole.  A December 2007 VA treatment record shows that the Veteran's stomach issues were improving with omeprazole and that she could take TUMs as needed on top of her prescription.  Indeed, during a March 2011 VA examination the Veteran reported taking Nexium for acid reflux during the last year and that she had not had heartburn since.  However, no etiology opinion was provided in by the March 2011 VA examiner.

Another VA examination was conducted in March 2016.  During this examination, the Veteran's past diagnosis of GERD was reconfirmed.  However, it is unclear from her treatment records that she is currently experiencing any significant reflux symptoms, although past symptoms were reported to the March 2016 VA examiner, including chest and abdominal pain.  The examiner then went on to explain that according to medical literature, there are several etiologies of GERD and factors that may aggravate GERD, including being overweight or obese, eating heavy meals and lying on your back or bending over the waist, snacking close to bedtime, taking aspirin or ibuprofen, some muscle relaxers, or certain blood pressure medications, exercise, smoking, pregnancy, and stomach abnormalities.  She then concluded due to the various etiologies and aggravating factors listed above, she could not provide an opinion as to a specific etiology for the Veteran's GERD without resort to speculation.  

The Board notes that a review of the Veteran's service treatment records and post-service treatment records reveals that the Veteran has used NASAIDS including ibuprofen for multiple conditions, including service-connected knee and feet conditions, and that she has multiple risk factors for GERD that are not service related.  However, the Board finds that given that the March 2016 VA examiner concluded she could not attribute the Veteran's GERD to any one of the specific factors listed, and that consumption of NSAIDs were identified as a possible etiological factor for GERD, the evidence in support of and against a finding that the Veteran's GERD is secondary to NSAIDs taken for her service-connected disabilities to include her bilateral knee and foot conditions is at least equal.  Accordingly, affording the Veteran the benefit of the doubt, entitlement to service connection for GERD is granted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.310 (2016).



ORDER

Entitlement to service connection for GERD is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


